Title: From Thomas Jefferson to John Adams, 20 February 1788
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Feb. 20. 1788

I am in hopes daily of receiving a letter from you in answer to my last. The delay of the letters which contained the proposition to the board of treasury takes away all probability of their answering in time, and I foresee that I shall be closely pressed by circumstances on that point. I have settled your matter with de la Blancherie, at the sum you fixed (8 Louis). He demanded 12. but without a shadow of reason I think.
This letter will probably find you near your departure. I am in hopes it will be only a change of service, from helping us here, to help us there. We have so few in our councils acquainted with foreign affairs, that your aid in that department, as well as others will be invaluable. The season of the year makes me fear a very disagreeable passage for Mrs. Adams and yourself, tho we have sometimes fine weather in these months. Nobody will pray more sincerely than myself for your passage, that it may be short, safe and agreeable, that you may have a happy meeting with all your friends, be received by them with the gratitude you have merited at their hands, and placed in such a station as may be honourable to you and useful to them. Adieu, my dear Sir, and accept assurances of the unchangeable esteem and respect with which I am Your friend & servant,

Th: Jefferson

